significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct tep rat aa in re company this letter constitutes notice that a waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year beginning date the waiver has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year the company i is a non-profit corporation based in to the - - i _ that provides the company i is run by a non-paid board_of directors the company president and the chief_executive_officer manage operations on a daily basis the company operates on a fiscal_year which ends on june the company is funded through grants donations and other cash contributions by the united way state county and city governments and by agencies working under those entities an annual budget is prepared based on funds expected to be received by these entities and based on the expected cost of each of the programs provided by the company also included in the budget are the contributions if any required to be made to the plan at the time the minimum_funding requirement for the plan_year was determined the funds available to the company were already allocated to and spent on ongoing projects no other means were available to the company to secure additional funds as a result of its cash_flow problems the company experienced temporary business hardship and was unable to contribute the minimum_funding requirement to the plan the plan operates on a calendar_year basis the plan has been well funded until the plan_year evidenced by the lack of a contribution requirement for several plan years prior to as of date the ratio of the plan’s assets to its current_liability was the company had undertaken measures to effect a recovery including the movement of plan assets to a lower risk fund and instituting prospective reductions in the benefit formula under the plan further the company has secured new revenue enhancing programs and has reduced its expenditures_for the fiscal_year by approximately dollar_figure the company has budgeted approximately dollar_figure towards plan contributions and expenses in its budget although a complete recovery and resumption of plan contributions will depend on funds from benefactor agencies which may face their own budget cuts it is reasonable to expect that plan funding will resume as a result of the company’s recovery efforts your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized please note that any amendment to other pension or profit sharing plans maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed-only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the manager ep classification in if you have any questions concerning this letter please contact - relating to this letter please refer to se t ep ra t a2 oo in any correspondence sincerely yours tae martin l pippins manager employee_plans actuarial group
